EXHIBIT 10.6 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $250,000.00 Issue Date: June 6, 2019

Purchase Price: $235,000.00

Original Issue Discount: $15,000.00

 

12% CONVERTIBLE NOTE

FOR VALUE RECEIVED, TPT GLOBAL TECH, INC., a Florida corporation (“Borrower” or
“Company”) (Trading Symbol: TPTW), hereby promises to pay to the order of EMA
FINANCIAL, LLC, a Delaware limited liability company, or its registered assigns
(the “Holder”), on June 6, 2020, (subject to extension as set forth below, the
“Maturity Date”), the sum of $250,000.00 as set forth herein, together with
interest on the unpaid principal balance hereof at the rate of twelve percent
(12%) per annum (the “Interest Rate”) from the date of issuance hereof until
this Note plus any and all amounts due hereunder are paid in full, and any
additional amounts set forth herein, including without limitation any Additional
Principal (as defined herein). Interest shall be computed on the basis of a
365-day year and the actual number of days elapsed. Any amount of principal or
interest on this Note which is not paid when due shall bear interest at the rate
of twenty-four (24%) per annum from the due date thereof until the same is paid
(“Default Interest”). All payments due hereunder shall be made in lawful money
of the United States of America. All payments shall be made at such address as
the Holder shall hereafter give to the Borrower by written notice made in
accordance with the provisions of this Note. Whenever any amount expressed to be
due by the terms of this Note is due on any day which is not a business day, the
same shall instead be due on the next succeeding day which is a business day
and, in the case of any interest payment date which is not the date on which
this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of interest due on
such date. As used in this Note, the term “business day” shall mean any day
other than a Saturday, Sunday or a day on which commercial banks in the city of
New York, New York are authorized or required by law or executive order to
remain closed. Each capitalized term used herein, and not otherwise defined,
shall have the meaning ascribed thereto in that certain securities purchase
agreement entered into by and between the Company and Holder dated on or about
the date hereof, pursuant to which this Note was originally issued (the
“Purchase Agreement”). The Holder may, by written notice to the Borrower at
least five (5) days before the Maturity Date (as may have been previously
extended), extend the Maturity Date to up to one (1) year following the date of
the original Maturity Date hereunder.

This Note carries an original issue discount of $15,000.00 (the “OID”), to cover
the Holder’s monitoring costs associated with the purchase and sale of the Note,
which is included in the principal balance of this Note. Thus, the purchase
price of this Note shall be $235,000.00, computed as follows: the Principal
Amount minus the OID.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

The following terms shall also apply to this Note:

ARTICLE I. CONVERSION RIGHTS

1.1.                 Conversion Right. The Holder shall have the right, in its
sole and absolute discretion, at any time from time to time, to convert all or
any part of the outstanding amount due under this Note (such outstanding amount
includes but is not limited to the principal, interest and/or Default Interest
accrued, plus any and all other amounts owed

1 

 

pursuant to the terms of this Note) into fully paid and non-assessable shares of
Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the conversion price (the
“Conversion Price”) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulation 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived by the Holder upon, at the election of
the Holder, not less than 61 days’ prior notice to the Borrower, and the
provisions of the conversion limitation shall continue to apply until such 61st
day (or such later date, as determined by the Holder, as may be specified in
such notice of waiver). The number of shares of Common Stock to be issued upon
each Conversion of this Note (“Conversion Shares”) shall be determined by
dividing the Conversion Amount (as defined below) by the applicable Conversion
Price then in effect on the date specified in the notice of conversion, in the
form attached hereto as Exhibit A (the “Notice of Conversion”), delivered to the
Borrower by the Holder in accordance with Section 1.4 below; provided that the
Notice of Conversion is submitted by facsimile or e-mail (or by other means
resulting in, or reasonably expected to result in, notice) to the Borrower
before 11:59 p.m., New York, New York time on such conversion date (the
“Conversion Date”). The term “Conversion Amount” means, with respect to any
Conversion of this Note, the sum of (1) the principal amount of this Note to be
converted in such Conversion, plus (2) accrued and unpaid interest, if any, to
be converted in such Conversion at the interest rates provided in this Note to
the Conversion Date, plus (3) at the Holder’s option, Default Interest, if any,
on the amounts referred to in the immediately preceding clauses (1) and/or
(2), plus (4) any Additional Principal for such Conversion, plus (5) at the
Holder’s option, any amounts owed to the Holder pursuant to Sections 1.2(c) and
1.4(g) hereof.

1.2.                 Conversion Price.

 

a)                   Calculation of Conversion Price. The conversion price
hereunder (the “Conversion Price”) per share shall equal to the lower of: (i)
the lowest traded price during the preceding twenty-five (25) Trading Day period
ending on the latest complete Trading Day prior to the Issue Date of this Note
(the “Closing Price”) or (ii) 55% of the lowest traded price for the Common
Stock on the Principal Market during the twenty-five (25) consecutive Trading
Days on which at least 100 shares of Common Stock were traded including and
immediately preceding the Conversion Date. If an Event of Default under Section
3.9 of the Note has occurred, Holder, in its sole discretion, may elect to use a
Conversion Price equal to the lower of: (i) the closing price of the Common
Stock on the Principal Market on the Trading Day immediately preceding the Issue
Date or (ii) 55% of either the lowest traded price or the closing bid price,
whichever is lower for the Common Stock on the Principal Market during any
Trading Day in which the Event of Default has not been cured. If such Common
Stock is not traded on the OTCQX, OTCQB, OTC Pink, NASDAQ or NYSE, then such
sale price shall be the sale price of such security on the principal securities
exchange or trading market where such security is listed or traded or, if no
sale price of such security is available in any of the foregoing manners, the
average of the closing bid prices of any market makers for such security that
are listed in the “pink sheets” by the National Quotation Bureau, Inc. If such
sale price cannot be calculated for such security on such date in the manner
provided above, such price shall be the fair market value as mutually determined
by the Borrower and the Holder. If the Conversion Price at any time falls below
$0.01 (as appropriately and equitably adjusted for stock splits, stock
dividends, stock contributions and similar events), then an additional 15%
discount will be attributed to the Conversion Price for any and all Conversions
submitted thereafter. Additionally, the Borrower acknowledges that it will take
all reasonable steps necessary or appropriate, including providing a board of
directors resolution authorizing the issuance of common stock to Holder. So long
as the requested sale may be made pursuant to Rule 144, the Company agrees to
accept an opinion of counsel to the Holder confirming the rights of the Holder
to sell shares of Common Stock issuable or issued to Holder on conversion of
this Note pursuant to Rule 144 as promulgated by the SEC (“Rule 144”) (or if
applicable pursuant to Rule 4(a)(1) (“4(a)(1)”), as promulgated by the SEC), or
at the Holder’s option, Company shall immediately and without delay provide an
opinion of counsel to the Holder confirming the rights of the Holder to sell
shares of Common Stock pursuant to Rule 144, or Rule 4(a)(1), if applicable, as
such Rule 144 may be in effect from time to time, which opinion will be issued
at the Company’s expense. In addition, the Holder shall be entitled to deduct
$600.00 from the conversion amount in each

2 

 

Notice of Conversion to cover Holder’s legal fees associated with each Notice of
Conversion. “Trading Day” shall mean any day on which the Common Stock is
tradable for any period on the OTC Pink or on the principal securities exchange,
market place, or other securities market on which the Common Stock is then being
traded. Additionally, if the Company ceases to be a reporting company pursuant
to the 1934 Act at any time after the Issue Date or if the Note cannot be
converted into free trading shares after 181 days from the issuance date, an
additional 15% discount will be attributed to the Conversion Price for any and
all Conversions submitted thereafter.

 

b)                   If at any time the Conversion Price as determined hereunder
for any Conversion would be less than the par value of the Common Stock, then
the Conversion Price hereunder shall equal such par value for such Conversion
and the Conversion Amount for such Conversion shall be increased to include
Additional Principal, where “Additional Principal” means such additional amount
to be added to the Conversion Amount to the extent necessary to cause the number
of Conversion Shares issuable upon such Conversion to equal the same number of
Conversion Shares as would have been issued had the Conversion Price not been
subject to the minimum price set forth in this Section 1.2(b).

c)                   Without in any way limiting the Holder’s right to pursue
other remedies, including actual damages and/or equitable relief, the parties
agree that if delivery of the free trading shares of Common Stock issuable upon
conversion of this Note is not delivered by the Deadline (as defined below) the
Borrower shall pay to the Holder $250.00 per day in cash, for each day beyond
the Deadline that the Borrower fails to deliver such Common Stock. Such cash
amount shall be paid to Holder by the fifth day of the month following the month
in which it has accrued or, at the option of the Holder, shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert this Note is a valuable
right to the Holder. The damages resulting from a failure, attempt to frustrate,
or interference with such conversion right are difficult if not impossible to
quantify. Accordingly, the parties acknowledge that the liquidated damages
provision contained in this Section are justified.

1.3.                 Authorized Shares. The Borrower covenants that the Borrower
will at all times while this Note is outstanding reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion or
adjustment of this Note. The Borrower is required at all times to have
authorized and reserved five (5) times the number of shares that is actually
issuable upon full conversion or adjustment of this Note (based on the
Conversion Price of the Notes in effect from time to time)(the “Reserved
Amount”). Initially, the Company will instruct the Transfer Agent to reserve
34,965,000 shares of common stock in the name of the Holder for issuance upon
conversion hereof. The Borrower represents that upon issuance, such shares will
be duly and validly issued, fully paid and non-assessable. In addition, if the
Borrower shall issue any securities or make any change to its capital structure
which would change the number of shares of Common Stock into which this Note
shall be convertible at the then current Conversion Price, the Borrower shall at
the same time make proper provision so that thereafter there shall be a
sufficient number of shares of Common Stock authorized and reserved, free from
preemptive rights, for conversion of this Note in full. So long as this Note is
outstanding the Borrower shall instruct the Transfer Agent that upon Holder’s
request it shall furnish to the Holder the then current number of common shares
issued and outstanding, the then current number of common shares authorized, the
then current number of unrestricted shares, and the then current number of
shares reserved for third parties. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Note, and (ii) agrees that its issuance
of this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note.

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

1.4.                 Method of Conversion.

a)                   Mechanics of Conversion. Subject to Section 1.1, this Note
may be converted by the Holder in whole or in part at any time and from time to
time after the Issue Date, by submitting to the Borrower a Notice of Conversion
(by facsimile, e-mail or other reasonable means of communication dispatched on
the Conversion Date prior to 11:59 p.m., New York, New York time).

3 

 

b)                   Book Entry upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid balance of this Note is so converted.
The Holder and the Borrower shall maintain records showing the principal amount
so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid principal amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.

c)                   Payment of Taxes. The Borrower shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issue
and delivery of shares of Common Stock or other securities or property on
conversion of this Note in a name other than that of the Holder (or in street
name), and the Borrower shall not be required to issue or deliver any such
shares or other securities or property unless and until the person or persons
(other than the Holder or the custodian in whose street name such shares are to
be held for the Holder’s account) requesting the issuance thereof shall have
paid to the Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

d)                   Delivery of Common Stock upon Conversion. Upon receipt by
the Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 1.4, the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock issuable upon such conversion
within one (1) business day after such receipt or such an event (the “Deadline”)
(and, solely in the case of conversion of the entire unpaid principal amount
hereof, surrender of this Note) in accordance with the terms hereof and the
Purchase Agreement. The Holder shall be entitled to deduct $400.00 from the
conversion amount in each Notice of Conversion to cover Holder’s deposit fees
associated with each Notice of Conversion.

e)                   Obligation of Borrower to Deliver Common Stock. Upon
receipt by the Borrower of a duly and properly executed Notice of Conversion,
the Holder shall be deemed to be the holder of record of the Common Stock
issuable upon such conversion, the outstanding principal amount and the amount
of accrued and unpaid interest on this Note shall be reduced to reflect such
conversion or adjustment, and, unless the Borrower defaults on its obligations
under this Article I, all rights with respect to the portion of this Note being
so converted shall forthwith terminate except the right to receive the Common
Stock or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, the Borrower’s obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of
any action by the Holder to enforce the same, any waiver or consent with respect
to any provision thereof, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with such conversion. The Conversion Date specified in the
Notice of Conversion shall be the Conversion Date so long as the Notice of
Conversion is received by the Borrower before 11:59 p.m., New York, New York
time, on such date.

f)                    Delivery of Common Stock by Electronic Transfer. In lieu
of delivering physical certificates representing the Common Stock issuable upon
conversion, provided the Borrower is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder and its compliance with the provisions contained in
Section 1.1 and in this Section 1.4, the Borrower shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system. In the
event that the shares of the Borrower’s Common Stock are not deliverable via
DWAC following the conversion of any amount hereunder, an additional 10%
discount will be attributed to the Conversion Price.

4 

 

g)                   Failure to Deliver Common Stock Prior to Deadline. Without
in any way limiting the Holder’s right to pursue other remedies, including
actual damages and/or equitable relief, the parties agree that if delivery of
the Common Stock issuable upon conversion or adjustment of this Note is not
delivered by the Deadline, the Borrower shall pay to the Holder $250.00 per day
in cash, for each day beyond the Deadline that the Borrower fails to deliver
such Common Stock to the Holder. Such cash amount shall be paid to Holder by the
fifth day of the month following the month in which it has accrued or, at the
option of the Holder, shall be added to the principal amount of this Note, in
which event interest shall accrue thereon in accordance with the terms of this
Note and such additional principal amount shall be convertible into Common Stock
in accordance with the terms of this Note. The Borrower agrees that the right to
convert and/or receive shares in the event of an adjustment is a valuable right
to the Holder. The damages resulting from a failure, attempt to frustrate, or
interference with such conversion or adjustment right are difficult if not
impossible to qualify. Accordingly, the parties acknowledge that the liquidated
damages provision contained in this Section 1.4(g) are justified.

h)                   The Borrower acknowledges that it will take all reasonable
steps necessary or appropriate, including accepting an opinion of counsel to
Holder confirming the rights of Holder to sell shares of Common Stock issued to
Holder on conversion or adjustment of the Note pursuant to Rule 144 as
promulgated by the SEC (“Rule 144"), as such Rule may be in effect from time to
time. So long as the requested sale may be made pursuant to Rule 144 the
Borrower agrees to accept an opinion of counsel to the Holder which opinion will
be issued at the Borrower’s expense.

i)                    Charges and Expenses. Issuance of Common Stock to Holder,
or any of its assignees, upon the conversion of this Note shall be made without
charge to the Holder for any issuance fee, transfer tax, legal opinion and
related charges, postage/mailing charge or any other expense with respect to the
issuance of such Common Stock. Company shall pay all Transfer Agent fees
incurred from the reservation and issuance of the Common Stock to Holder, as
well as any and all other fees and charges required by the Transfer Agent as a
condition to effectuate such issuance. That notwithstanding, the Holder may in
the interest of securing issuance and/or delivery of Common Stock before the
Deadline, at any time from time to time, in its sole discretion elect to pay any
such fees or charges upfront, and Company agrees that any such fees or charges
as noted in this Section that are paid by the Holder (whether from the Company’s
delays, outright refusal to pay, Holder’s interest in securing issuance and/or
delivery of Common Stock before the Deadline, or otherwise), will be at
Company’s expense, and the conversion amount will automatically be reduced by
that dollar amount to cover the cost of the fees or charges as noted in this
Section.  

1.5.                 Restricted Securities. The shares of Common Stock issuable
upon conversion or adjustment of this Note may not be sold or transferred unless
(i) such shares are sold pursuant to an effective registration statement under
the Act or (ii) the Borrower or its transfer agent shall have been furnished
with an opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) (“Rule 144”) or (iv)
such shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor (as defined in the
Purchase Agreement). Any legend set forth on any stock certificate evidencing
any Conversion Shares shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel
  form,  substance  and  scope  customary  for opinions of counsel
in  comparable transactions, to the effect that a  public sale or  transfer of
such Common Stock may be made without registration under the Act, which opinion
shall be reasonably acceptable to the  Company, or (ii) in the case of the
Common Stock issued or issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold.

1.6.                 Effect of Certain Events.

a)                   Effect of Merger, Consolidation, Etc. At the option of the
Holder, the sale, conveyance or disposition of all or substantially all of the
assets of the Borrower, the effectuation by the Borrower of a transaction or
series of related transactions in which more than 50% of the voting power of the
Borrower is disposed of, or the consolidation, merger or other business
combination of the Borrower with or into any other Person (as defined below) or
Persons when the Borrower is not the survivor shall either: (i) be deemed to be
an Event of Default (as defined in Article III) pursuant to which the Borrower
shall be required to pay to the Holder upon the consummation of and as a
condition to such transaction an amount equal to the Default Amount (as defined
in Article III) or (ii) be treated pursuant

5 

 

to Section 1.6(b) hereof. “Person” shall mean any individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization.

b)                   Adjustment Due to Merger, Consolidation, Etc. If, at any
time when this Note is issued and outstanding and prior to conversion of all of
the Notes, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of the Borrower shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Note shall
thereafter have the right to receive upon conversion of this Note, upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive
in such transaction had this Note been converted in full immediately prior to
such transaction (without regard to any limitations on conversion set forth
herein), and in any such case appropriate provisions shall be made with respect
to the rights and interests of the Holder of this Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of
the Conversion Price and of the number of shares issuable upon conversion of the
Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof. The Borrower shall not affect any transaction described in this Section
1.6(b) unless (a) it first gives, to the extent practicable, thirty (30) days
prior written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time, for clarification, the
Holder shall be entitled to convert this Note) and (b) the resulting successor
or acquiring entity assumes by written instrument the obligations of this
Section 1.6(b). The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.

c)                   Adjustment Due to Distribution. If the Borrower shall
declare or make any distribution of its assets (or rights to acquire its assets)
to holders of Common Stock as a dividend, stock repurchase, by way of return of
capital or otherwise (including any dividend or distribution to the Borrower’s
shareholders in cash or shares (or rights to acquire shares) of capital stock of
a subsidiary (i.e., a spin-off)) (a “Distribution”), then the Holder of this
Note shall be entitled, upon any conversion of this Note as of or after (in the
event of a stock dividend) the date of record for determining shareholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to the Holder with respect to the shares of Common Stock
issuable upon such conversion had such Holder been the holder of such shares of
Common Stock on the record date for the determination of shareholders entitled
to such Distribution. Such assets shall be held in escrow by the Company pending
any such conversion

d)                   Purchase Rights. If, at any time when any Notes are issued
and outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of any class of Common Stock, then the Holder of
this Note will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

e)                   Stock Dividends and Stock Splits. If the Company, at any
time while this Note is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any securities convertible into or exercisable for
Common Stock; (B) subdivides outstanding shares of Common Stock into a larger
number of shares; (C) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares; or (D)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Company, then the Conversion Price (and each sale
or bid price used in determining the Conversion Price) shall be subject to
equitable adjustments for such events.

f)                    Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

6 

 

g)                   Notice of Adjustments. Upon the occurrence of each
adjustment or readjustment of the Conversion Price as a result of the events
described in this Section 1.6, the Borrower, at its expense, shall promptly
compute such adjustment or readjustment and prepare and furnish to the Holder a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Borrower
shall, upon the written request at any time of the Holder, furnish to such
Holder a like certificate setting forth (i) such adjustment or readjustment,
(ii) the Conversion Price at the time in effect and (iii) the number of shares
of Common Stock and the amount, if any, of other securities or property which at
the time would be received upon conversion of the Note.

1.7.                 Revocation. If any Conversion Shares are not received by
the Deadline, the Holder may revoke the applicable Conversion pursuant to which
such Conversion Shares were issuable. This Note shall remain convertible after
the Maturity Date hereof until this Note is repaid or converted in full.

1.8.                 Prepayment. Notwithstanding anything to the contrary
contained in this Note, subject to the terms of this Section, at any time during
the period beginning on the Issue Date and ending on the date which is one
hundred eighty (180) calendar days following the Issue Date (“Prepayment
Termination Date”), Borrower shall have the right, exercisable on not less than
five (5) Trading Days prior written notice to the Holder of this Note, to prepay
up to the outstanding balance on this Note (principal and accrued interest), in
full, in accordance with this Section. Any notice of prepayment hereunder (an
“Optional Prepayment Notice”) shall be delivered to the Holder of the Note at
its registered addresses and shall state: (1) that the Borrower is exercising
its right to prepay the Note, and (2) the date of prepayment which shall be not
more than fifteen (15) Trading Days from the date of the Optional Prepayment
Notice; and (3) the amount (in dollars) that the Borrower is paying.
Notwithstanding Holder’s receipt of the Optional Prepayment Notice the Holder
may convert, or continue to convert the Note in whole or in part until the
Optional Prepayment Amount (as defined herein) is paid to the Holder. On the
date fixed for prepayment (the “Optional Prepayment Date”), the Borrower shall
make payment of the Optional Prepayment Amount (as defined below) to or upon the
order of the Holder as specified by the Holder in writing to the Borrower at
least one (1) business day prior to the Optional Prepayment Date.  If the
Borrower exercises its right to prepay the Note, the Borrower shall make payment
to the Holder of an amount in cash (the “Optional Prepayment Amount”) equal to
the Prepayment Factor (as defined below), multiplied by the sum of: (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the Optional Prepayment
Date plus (y) Default Interest, if any, on the amounts referred to in clauses
(w) and (x) plus (z) any amounts owed to the Holder pursuant to Sections 1.3 and
1.4(g) hereof.  If the Borrower delivers an Optional Prepayment Notice and fails
to pay the Optional Prepayment Amount due to the Holder of the Note within two
(2) business days following the Optional Prepayment Date, the Borrower shall
forever forfeit its right to prepay the Note pursuant to this Section. After the
Prepayment Termination Date, the Borrower shall have no right to prepay this
Note. For purposes hereof, the “Prepayment Factor” shall equal one hundred and
fifty percent (150%), provided that such Prepayment factor shall equal one
hundred and thirty-five percent (135%) if the Optional Prepayment Date occurs on
or before the date which is ninety (90) calendar days following the Issue Date
hereof.

ARTICLE II. CERTAIN COVENANTS

2.1.                 Distributions on Capital Stock. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not without the
Holder’s written consent (a) pay, declare or set apart for such payment, any
dividend or other distribution (whether in cash, property or other securities)
on shares of capital stock other than dividends on shares of Common Stock solely
in the form of additional shares of Common Stock or (b) directly or indirectly
or through any subsidiary make any other payment or distribution in respect of
its capital stock except for distributions pursuant to any shareholders’ rights
plan which is approved by a majority of the Borrower’s disinterested directors.

2.2.                 Restriction on Stock Repurchases. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not without the
Holder’s written consent redeem, repurchase or otherwise acquire (whether for
cash or in exchange for property or other securities or otherwise) in any one
transaction or series of related transactions any shares of capital stock of the
Borrower or any warrants, rights or options to purchase or acquire any such
shares.

2.3.                 [Intentionally Omitted].

2.4.                 Sale of Assets. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not, without the Holder’s written
consent, sell, lease or otherwise dispose of any significant portion of its
assets outside the ordinary course of business. Any consent to the disposition
of any assets may be conditioned on a specified use of the proceeds of
disposition.

7 

 

2.5.                 [Intentionally Omitted]..

2.6.                 Charter. So long as the Borrower shall have any obligations
under this Note, the Borrower shall not amend its charter documents, including
without limitation its certificate of incorporation and bylaws, in any manner
that materially and adversely affects any rights of the Holder.

2.7.                 Transfer Agent. The Borrower shall not change its transfer
agent without the prior written consent of the Holder. Any replacement of the
transfer agent by the Borrower, or resignation by the transfer agent without a
replacement transfer agent consented to by the Holder prior to such replacement
taking effect shall constitute an Event of Default hereunder.

2.8.                 Section 3(a)(9) or 3(a)(10) Transaction. So long as this
Note is outstanding, the Borrower shall not enter into any transaction or
arrangement structured in accordance with, based upon, or related or pursuant
to, in whole or in part, either Section 3(a)(9) of the Securities Act (a
“3(a)(9) Transaction”) or Section 3(a)(l0) of the Securities Act (a “3(a)(l0)
Transaction”). In the event that the Borrower does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(10)
Transaction while this Note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, but not less than Fifteen
Thousand Dollars $15,000, will be assessed and will become immediately due and
payable to the Holder at its election in the form of cash payment or addition to
the balance of this Note.

ARTICLE III. EVENTS OF DEFAULT

Any one or more of the following events which shall occur and/or be continuing
shall constitute an event of default (each, an “Event of Default”):

3.1.                 Failure to Pay Principal or Interest. The Borrower fails to
pay the principal hereof or interest thereon when due on this Note, whether at
maturity, upon acceleration or otherwise.

3.2.                 Conversion and the Shares. The Borrower fails to reserve
the Reserved Amount under this Note at all times for the Holder, issue shares of
Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so at any time following the execution hereof or)
upon exercise by the Holder of the conversion rights of the Holder in accordance
with the terms of this Note, fails to transfer or cause its transfer agent to
transfer (issue) (electronically or in certificated form) any certificate for
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring (or issuing) (electronically or in certificated
form) any certificate for shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty eight (48) hours of a demand from the Holder.

3.3.                 Breach of Covenants. The Borrower breaches any material
covenant or other material term or condition contained in this Note and any
collateral documents including but not limited to the Purchase Agreement and
such breach continues for a period of three (3) days after written notice (via
email) thereof to the Borrower from the Holder.

3.4.                 Breach of Representations and Warranties. Any
representation or warranty of the Borrower made herein or in any agreement,
statement, certificate, or any other document given in writing pursuant hereto
or in connection herewith (including, without limitation, the Purchase
Agreement, and/or the due diligence questionnaire provided by the Borrower to
the Holder on or around the Issue Date), shall be false or misleading in any
material respect

8 

 

when made and/ or the breach of which has (or with the passage of time will
have) a material adverse effect on the rights of the Holder with respect to this
Note or the Purchase Agreement.

3.5.                 Receiver or Trustee. The Borrower or any subsidiary of the
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed.

3.6.                 Judgments. Any money judgment, writ or similar process
shall be entered or filed against the Borrower or any subsidiary of the Borrower
or any of its property or other assets for more than $1,500,000, and shall
remain unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.

3.7.                 Bankruptcy. Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings, voluntary or involuntary, for
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Borrower or any subsidiary of the Borrower.

3.8.                 Delisting of Common Stock. The Borrower shall fail to
maintain the listing of the Common Stock on at least one of the OTCQX, OTCQB,
OTC Pink or an equivalent replacement marketplace or exchange, NASDAQ, the NYSE
or AMEX.

3.9.                 Failure to Comply with the Exchange Act. The Borrower shall
fail to comply in any material respect with the reporting requirements of the
Exchange Act; and/or the Borrower shall cease to be subject to the reporting
requirements of the Exchange Act.

3.10.              Liquidation.  Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business.

3.11.              Cessation of Operations.  Any cessation of operations by
Borrower or Borrower admits it is otherwise generally unable to pay its debts as
such debts become due, provided, however, that any disclosure of the Borrower’s
ability to continue as a “going concern” shall not be an admission that the
Borrower cannot pay its debts as they become due.

3.12.              Maintenance of Assets.  The failure by Borrower, during the
term of this Note, to maintain any material intellectual property rights,
personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).

3.13.              Financial Statement Restatement.  The restatement of any
financial statements filed by the Borrower with the SEC for any date or period
from two years prior to the Issue Date of this Note and until this Note is no
longer outstanding, if the result of such restatement would, by comparison to
the unrestated financial statement, have constituted a material adverse effect
on the rights of the Holder with respect to this Note or the Purchase Agreement.

3.14.              Reverse Splits. The Borrower effectuates a reverse split of
its Common Stock without twenty (20) days prior written notice to the Holder.

3.15.              Replacement of Transfer Agent. In the event that the Borrower
proposes to replace its transfer agent, the Borrower fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Borrower and the Borrower.

3.16.              Cross-Default. Notwithstanding anything to the contrary
contained in this Note or the other related or companion documents, a breach or
default by the Borrower of any covenant or other term or condition contained in
any of the Other Agreements, after the passage of all applicable notice and cure
or grace periods, shall, at the option of the Holder, be considered a default
under this Note and the Other Agreements, in which event the Holder shall be
entitled (but in no event required) to apply all rights and remedies of the
Holder under the terms of this Note and the Other Agreements by reason of a
default under said Other Agreement or hereunder. “Other Agreements” means,
collectively, all agreements and instruments between, among or by: (1) the
Borrower, and, or for the benefit of, (2) the Holder and any affiliate of the
Holder, including, without limitation, promissory notes; provided, however, the
term “Other Agreements” shall not include the related or companion documents to
this Note. Each of the loan transactions will be cross-defaulted with each other
loan transaction and with all other existing and future debt of Borrower to the
Holder.

3.17.              Inside Information. The Borrower or its officers, directors,
and/or affiliates attempt to transmit, convey, disclose, or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors,

9 

 

and/or affiliates of, material non-public information concerning the Borrower,
to the Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.

3.18.              Bid Price. The Borrower shall lose the “bid” price for its
Common Stock ($0.0001 on the “Ask” with zero market makers on the “Bid” per
Level 2) and/or a market (including the OTC Pink, OTCQB or an equivalent
replacement exchange).

3.19.              Failure to Register. The Borrower fails to (1) file a
registration statement covering the Holder’s resale at prevailing market prices
(and not fixed prices) of all of the Common Stock (the “Registration Statement”)
underlying the Note and Common Stock underlying the Note and Warrant (as defined
in the Purchase Agreement) (the “Warrant”) within forty-five (45) calendar days
following the Issue Date, (ii) cause the Registration Statement to become
effective within one hundred twenty (120) calendar days following the Issue
Date, (iii) cause the Registration Statement to remain effective until the Note
is satisfied in full and the Warrant is exercised in full, (iv) comply with the
registration rights agreement between the Borrower and Holder entered into in
connection with the issuance of this Note, or (v) immediately amend the
Registration Statement or file a new Registration Statement (and cause such
Registration Statement to become immediately effective) if there are no longer
sufficient shares registered under the initial Registration Statement for the
Holder’s resale at prevailing market prices (and not fixed prices) of all of the
Common Stock underlying the Note and Common Stock underlying the Warrant.

Upon the occurrence of any Event of Default specified in Article III of the Note
exercisable through the delivery of written notice to the Borrower by such
Holders (the “Default Notice”), the Note shall become immediately due and
payable and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to the greater of (i) 200% times the
sum of (w) the then outstanding principal amount of this Note plus (x) accrued
and unpaid interest on the unpaid principal amount of this Note to the date of
payment (the “Mandatory Repayment Date”) plus (y) Default Interest, if any, on
the amounts referred to in clauses (w) and/or (x) plus (z) any amounts owed to
the Holder pursuant to Section and 1.4(g) hereof (the then outstanding principal
amount of this Note to the date of payment plus the amounts referred to in
clauses (x), (y) and (z) shall collectively be known as the “Default Sum”) or
(ii) the “parity value” of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion
of or otherwise pursuant to such Default Sum in accordance with Article I,
treating the Trading Day immediately preceding the Mandatory Repayment Date as
the “Conversion Date” for purposes of determining the lowest applicable
Conversion Price, unless the Default Event arises as a result of a breach in
respect of a specific Conversion Date in which case such Conversion Date shall
be the Conversion Date), multiplied by (b) the highest closing price for the
Common Stock during the period beginning on the date of first occurrence of the
Event of Default and ending one day prior to the Mandatory Repayment Date (the
“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity. If at any time while this Note is outstanding the Borrower’s Common
Stock trades below $0.01, the principal amount of the Note shall automatically
and without further action increase by twenty-five thousand dollars ($25,000).

The Holder shall have the right at any time after the occurrence of an Event of
Default, to require the Borrower, upon written notice, to immediately issue, in
lieu of the Default Amount and/or Default Sum, the number of shares of Common
Stock of the Borrower equal to the Default Amount divided by the Conversion
Price then in effect, subject to issuance in tranches due to the beneficial
ownership limitations provided in this Note.

 

ARTICLE IV. MISCELLANEOUS

4.1.                 Failure or Indulgence Not Waiver. No failure or delay on
the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privileges. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

4.2.                 Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, email or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile or email, with accurate confirmation
generated by the transmitting facsimile machine or computer, at the address,
email or number designated in the Purchase Agreement (if delivered on a business
day during normal business

10 

 

hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

4.3.                 Amendments. This Note and any provision hereof may only be
amended by an instrument in writing signed by the Borrower and the Holder. The
term “Note” and all reference thereto, as used throughout this instrument, shall
mean this instrument (and the other Notes issued pursuant to the Purchase
Agreement) as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

4.4.                 Assignability. This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to be the benefit of the Holder
and its successors and assigns. Each transferee of this Note must be an
“accredited investor” (as defined in Rule 501(a) of the 1933 Act).
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement.

4.5.                 Cost of Collection. If default is made in the payment of
this Note, the Borrower shall pay the Holder hereof costs of collection,
including reasonable attorneys’ fees.

4.6.                 Governing Law. This Note shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

4.7.                 Certain Amounts. Whenever pursuant to this Note the
Borrower is required to pay an amount in excess of the outstanding principal
amount (or the portion thereof required to be paid at that time) plus accrued
and unpaid interest plus Default Interest on such interest, the Borrower and the
Holder agree that the actual damages to the Holder from the receipt of cash
payment on this Note may be difficult to determine and the amount to be so paid
by the Borrower represents stipulated damages and not a penalty and is intended
to compensate the Holder in part for loss of the opportunity to convert this
Note and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

4.8.                 Disclosure. Upon receipt or delivery by the Company of any
notice in accordance with the terms of this Note, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, non-public information relating to the Company or any of its
Subsidiaries, the Company shall within one (1) Trading Day after any such
receipt or delivery, publicly disclose such material, non-public information on
a Current Report on Form 8-K or otherwise. In the event that the Company
believes that a notice contains material, non-public information relating to the
Company or any of its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed

11 

 

to presume that all matters relating to such notice do not constitute material,
non-public information relating to the Company or its Subsidiaries.

4.9.                 Notice of Corporate Events. Except as otherwise provided
below, the Holder of this Note shall have no rights as a Holder of Common Stock
unless and only to the extent that it converts this Note into Common Stock. The
Borrower shall provide the Holder with prior notification of any meeting of the
Borrower’s shareholders (and copies of proxy materials and other information
sent to shareholders). In the event of any taking by the Borrower of a record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Borrower shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section 4.9.

4.10.              Remedies. The Borrower acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder, by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Borrower acknowledges that the remedy at law for a breach of
its obligations under this Note will be inadequate and agrees, in the event of a
breach or threatened breach by the Borrower of the provisions of this Note, that
the Holder shall be entitled, in addition to all other available remedies at law
or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this
Note and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.

4.11.              Usury. This Note shall be subject to the anti-usury
limitations contained in the Purchase Agreement.

 

 

(Remainder of Page intentionally left blank)

12 

 


       IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its
name by its duly authorized officer as of the Issue Date first set forth above.

 

TPT GLOBAL TECH, INC.

[image_001.jpg] 

By:     Name: Stephen J. Thomas, III   Title: Chief Executive Officer  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 

 

 



EXHIBIT A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 12% convertible
note of TPT Global Tech, Inc., a Florida corporation (the Company”), into shares
of common stock (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. By the delivery of this Notice of Conversion the
undersigned represents and warrants to the Company that its ownership of the
Common Stock does not exceed the amounts specified under Section 1.1 of this
Note, as determined in accordance with Section 13(d) of the Exchange Act. The
undersigned agrees to comply with the prospectus delivery requirements under the
applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.

 

Conversion calculations:



Issue Date of Note:  

Date to Effect Conversion:  

 

Conversion Price:  

Principal Amount of Note to be Converted:  

Less applicable fees under the Note:  

Amount of Note to be Converted:  

 

Interest amount to be Converted:  

Less applicable fees under the Note: Amount of Note to be Converted:  



 

Additional Principal on Account of Conversion

Pursuant to Section 12(b) of the Note:  



Number of shares of Common Stock to be issued:   Remaining Principal Balance of
Note:  

 

Signature:  



Name:  



Address for Delivery of Common Stock Certificates:          

 

 

Or

 

DWAC Instructions:

DTC No:   Account No:  

 

 